Citation Nr: 1001666	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-15 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for acne and 
dermatitis, to include hidradenitis and neurodermatitis, 
claimed as due to exposure to herbicides.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and peptic ulcer disease (PUD).

3.  Entitlement to service connection for degenerative joint 
disease of the left wrist.

4.  Entitlement to service connection for residuals of a left 
arm wound.

5.  Entitlement to service connection for residuals of a 
right ankle injury.

6.  Entitlement to service connection for lumbar and cervical 
spine disabilities.

7.  Entitlement to service connection for bronchitis.



REPRESENTATION

Veteran represented by:	Ronald Sykstus, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty for 20 years, from June 
1966 to May 1968, and from April 1971 to April 1989.

This matter came to the Board of Veterans' Appeals (Board) 
from January 2004 and November 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified at a Board hearing in February 2007.  
This matter was remanded in June 2007.

The appeal is REMANDED to the VA RO.  VA will notify the 
Veteran if further action is required.


REMAND

In February 2007, the Veteran testified at a travel Board 
hearing before a Veterans Law Judge at the New Orleans RO.  
In September 2009, the Veteran was issued correspondence 
informing him that the Veterans Law Judge who conducted the 
February 2007 hearing was no longer employed with the Board, 
and that the Veteran had a right to another Board hearing.  
Per documentation received in October 2009, the Veteran 
requested another travel Board hearing.  Thus, a remand is 
necessary to afford the Veteran a travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
travel Board hearing at the New Orleans 
RO.  Once the hearing is conducted, or in 
the event the Veteran cancels his hearing 
request or otherwise fails to report, the 
case should be returned to the Board. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


